
	

115 S3675 IS: To amend the Federal Assets Sale and Transfer Act of 2016 to ensure that the Public Buildings Reform Board has adequate time to carry out the responsibilities of the Board, and for other purposes.
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3675
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2018
			Mr. Lankford (for himself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Federal Assets Sale and Transfer Act of 2016 to ensure that the Public Buildings
			 Reform Board has adequate time to carry out the responsibilities of the
			 Board, and for other purposes.
	
	
		1.Federal assets sale
 (a)In generalSection 4(c)(2) of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended—
 (1)by striking subparagraph (B); (2)by striking the paragraph designation and heading and all that follows through In selecting in subparagraph (A) in the matter preceding clause (i) and inserting the following:
					
 (2)AppointmentsIn selecting; and (3)by redesignating clauses (i) through (iv) as subparagraphs (A) through (D), respectively, and indenting appropriately.
 (b)TerminationSection 10 of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended by striking the date of enactment of this Act and inserting the date on which the Board members are appointed pursuant to section 4.
 (c)Accounting systemSection 12(e) of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note; Public Law 114–287) is amended in the first sentence by striking the date of enactment of this Act and inserting the date on which the Board members are appointed pursuant to section 4.
			
